Citation Nr: 0113038	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from August 1983 to June 1986, 
and from January 1987 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Pittsburgh, 
Pennsylvania, which  evaluated the veteran's right knee 
disability as 10 percent disabling after granting service 
connection for the same.


REMAND

The veteran contends that the condition of his right knee is 
such that a disability evaluation in excess of 10 percent is 
warranted.

The record reflects that the veteran's most recent VA 
examination of his right knee for compensation purposes was 
performed on May 11, 1998.  The examination report does not 
contain an adequate assessment of the functional impairment 
of the veteran's right knee, particularly with respect to 
functional impairment due to pain, during flare-ups and on 
repeated use.  Therefore, the examination report is not 
adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

Moreover, the record reflects that the veteran underwent a 
right knee arthroscopy with partial lateral meniscectomy on 
May 13, 1998.  A VA examination to determine the post 
operative status of the veteran's right knee has not been 
performed.  

The Board further notes that the May 1998 VA examiner 
diagnosed degenerative joint disease of both knees, but 
conflicting medical evidence is of record.  The VA General 
Counsel has held that a veteran who has arthritis and 
instability in his knees may receive separate ratings under 
Diagnostic Codes 5003 (for arthritis) and 5257 (for 
impairment of the knee).  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Moreover, the VA General Counsel has 
since held that separate ratings are warranted only in these 
types of cases when the veteran has limitation of motion in 
his knees to at least meet the criteria for a zero-percent 
rating under Diagnostic Code 5260 or 5261 or where there is 
probative evidence showing that the veteran experiences 
painful motion attributable to the arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998); see also DeLuca, supra.  Therefore, 
further development to determine whether the veteran's 
service-connected right knee disability includes arthritis is 
warranted.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following action:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated him for his service-connected 
right knee disorder since February 1998.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected right 
knee disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Such tests as 
the examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right knee 
disability, to specifically include 
an assessment of the degree of 
severity of any instability or 
subluxation present and an 
assessment of the frequency of any 
episodes of locking.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the extent of 
any pain.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  

The examiner should specifically 
address whether arthritis of the 
veteran's right knee is present and 
if so whether it is at least as 
likely as not that the arthritis is 
etiologically related to service or 
was caused or chronically worsened 
by service-connected disability.  
The examiner should also provide an 
opinion on the impact of the 
service-connected right knee 
disability on the veteran's ability 
to work.  The rationale for each 
opinion expressed should also be 
provided.

4.  Then, the RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

6.  When the above development has been 
completed, the RO should adjudicate the 
issue of entitlement to service 
connection for arthritis of the right 
knee and readjudicate the issue on 
appeal.  In evaluating the veteran's 
service-connected right knee disability, 
the RO should consider DeLuca and whether 
separate evaluations are warranted for 
components of the right knee disability.  
The RO should also give consideration to 
the possibility of staged ratings, 
pursuant to Fenderson v. West, 12 
Vet.App. 119 (1999).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction or a timely notice 
of disagreement is received with respect 
to any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  If a new issue is addressed 
in the SSOC, the veteran should be 
informed of the requirements to perfect 
an appeal with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


